1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    SHAHEEN P. TORGOLEY
     Assistant United States Attorney
4    501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
5    Phone: (702) 388-6336
     Email: Shaheen.Torgoley@usdoj.gov
6    Attorneys for the United States of America

7                                  UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
8
      UNITED STATES OF AMERICA,                            Case No.:      2:95-cr-00066-APG-NA-1
9                                                                         2:95-cr-00275-APG-LRL-1
                      Plaintiff,                                          2:97-cr-00095-APG-RJJ-2
10
             vs.
                                                           STIPULATION TO EXTEND
11
                                                           GOVERNMENT’S RESPONSE
      JACK FRANCIS NEWMAN,
                                                           DEADLINE TO DEFENDANT’S
12
                                                           MOTION TO DISMISS
                      Defendant.
13                                                                        ORDER

14          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.

15   Trutanich, United States Attorney, and Shaheen Torgoley, Assistant United States Attorney,

16   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender, and

17   Brian Pugh, Assistant Federal Public Defender, counsel for Jack Francis Newman, that

18   Government’s deadline to respond to Defendant’s Motion to Dismiss be extended to Monday,

19   February 10, 2020.

20          This Stipulation is entered into for the following reasons:

21          1.      The hearing regarding revocation is presently scheduled for March 4, 2020.

22          2.      Mr. Newman is presently out of custody.

23          3.      An uncommon posture brings three corresponding petitions to revoke before the

24   Court. Specifically, the underlying petitions to revoke Mr. Newman’s supervised release arose


                                                     1
1    in 2004 and 2005. Mr. Newman was arrested in October 2019 in California, over 15 years after

2    the initial petition to revoke in July 2004.

3           4.      Through defense counsel, Mr. Newman filed a motion to dismiss all three

4    petitions on December 30, 2019. Undersigned counsel for the government had minimal

5    availability to address the issues raised.

6           5.      Undersigned counsel for the government now requests additional time to research

7    and respond to the motion, while also discussing a potential resolution with US Probation and

8    Mr. Newman’s counsel.

9           6.      Mr. Newman, through his counsel, does not oppose the government’s request for

10   an extension of four weeks to respond.

11          This is the first request for an extension to respond to Defendant’s Motion to Dismiss.

12   DATED: January 13, 2020

13    Respectfully submitted,

14    RENE L. VALLADARES                                NICHOLAS A. TRUTANICH
      Federal Public Defender                           United States Attorney
15
          /s/ Brian Pugh                                 /s/ Shaheen Torgoley
16
      BRIAN PUGH                                        SHAHEEN TORGOLEY
17    Assistant Federal Public Defender                 Assistant United States Attorney

18

19

20

21

22

23

24


                                                    2
1                           UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
2
      UNITED STATES OF AMERICA,                       Case No.:   2:95-cr-00066-APG-NA-1
3                                                                 2:95-cr-00275-APG-LRL-1
                   Plaintiff,                                     2:97-cr-00095-APG-RJJ-2
4
            vs.
5                                                     ORDER
      JACK FRANCIS NEWMAN,
6
                   Defendant.
7

8

9          IT IS THEREFORE ORDERED that the Government’s deadline to respond to

10   Defendant’s Motion to Dismiss be extended to Monday, February 10, 2020.

11   Dated: ______________________
            January 13, 2020.

12

13
                                            HONORABLE ANDREW P. GORDON
14                                          UNITED STATES DISTRICT COURT

15

16

17

18

19

20

21

22

23

24


                                                 3
